Exhibit 10.2

Amendment to

General Finance Corporation

2014 Stock Incentive Plan

Section 1(d) of the General Finance Corporation 2014 Stock Incentive Plan is
hereby amended to read as follows:

(d) Effect on Other Plans, Awards, and Arrangements. This Plan is not intended
to affect and shall not affect any stock options, equity-based compensation, or
other benefits that the Company or its Affiliates may have provided, or may
separately provide in the future, pursuant to any agreement, plan, or program
that is independent of this Plan. Notwithstanding the foregoing, effective upon
stockholder approval of this Plan, no further awards of any kind shall occur
under the 2006 Stock Option Plan, and any shares that are currently reserved for
awards under such plan (as well as any Shares that in the future become
available for awards under that plan) shall be added to the reserve of Shares
that are authorized and available for issuance pursuant to this Plan.

Section 8 (c)(ii) of the General Finance Corporation 2014 Stock Incentive Plan
is hereby amended by replacing the words “Section 9(a)” with the words “Section
8(a).”

Section 8(d) of the General Finance Corporation 2014 Stock Incentive Plan is
hereby amended by replacing the words “Section 9(c)” with the words “Section
8(c).”

 

-1-